Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered March 13, 2006, convicting defendant, after a jury trial, of burglary in the first degree, assault in the second degree, and attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. Defendant was identified by the victim, who was acquainted with defendant and knew him by name. In addition, police officers saw defendant escaping from the victim’s apartment and also made prompt, on-the-scene identifications. The inconsistencies in testimony cited by defendant were insignificant.
We perceive no basis for reducing the sentence. Concur— Lippman, EJ., Friedman, Catterson and Moskowitz, JJ.